McGrath, J.
The bill in this case was filed to enforce a mechanic’s lien for materials furnished by complainant, a corporation, in the construction of a building on lot 2, Dolbee’s addition to the city of Grand Bapids.
Defendant Adeline L. Mulick was the owner of the lot when the building was constructed. 4 Amelia P. Ives is the mortgagee, and James M. Travis, who appeals, is the grantee, of defendant Mulick.
The court below found that the contract for the materials was entered into with defendant Mulick, through her husband, William W. Mulick, who was, her general-agent, thereunto authorized. The defense -was that the building was constructed by William W. Mulick under a contract with his wife, Adeline L. Mulick; but the court found that no contract for the construction of said building was ever in good faith entered into between the said William W. Mulick and his. wife. The court further found that defendant Travis was a purchaser with notice; that the defendant Ives had a prior lien; and ordered a sale of the premises subject to the Ives mortgage to satisfy complainant’s lien.
The questions raised are questiohs of fact, and, after a careful examination of the record, we find no reason to disturb the conclusions arrived at by the trial judge.
The decree is affirmed, with costs to complainant, and the record remanded for further proceedings.
The other Justices concurred.